                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                    NO. 7:16-CR-83-1FL


  UNITED STATES OF AMERICA
                                                                ORDER TO SEAL
       v.

  GARY ALAN NUCKLES, SR.


       On motion of the Defendant, Gary Alan Nuckles, Sr., and for good cause shown, it is

hereby ORDERED that DE-52 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 21st day of August, 2020.


                                    _____________________________________________
                                    LOUISE WOOD FLANAGAN
                                    United States District Judge




            Case 7:16-cr-00083-FL Document 54 Filed 08/21/20 Page 1 of 1
